Citation Nr: 1637945	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-16 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left eye vision loss.

2.  Entitlement to service connection for a migraine headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel




INTRODUCTION

The Veteran served in the U.S. Army from November 1967 to January 1987. He had service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Winston-Salem, North Carolina, Regional Office (RO).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection for left eye vision loss is warranted as he received an eye injury during combat in the Republic of Vietnam or while in service in England. He contends that service connection for a migraine headache disorder is warranted as an explosion happened near him while in combat in the Republic of Vietnam or that his left eye vision loss causes his migraine headaches. 

The Veteran's service treatment records appear to be incomplete, as they do not include a physical examination for service entrance or physical examination for service separation. Additionally, if the Veteran has VA treatment for his left eye vision loss or migraine headaches, all VA treatment records should be associated with his file. VA should obtain all relevant military and VA documentation and other records which could be potentially helpful in resolving the Veteran's claim. Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has not been afforded VA examinations for his left eye vision loss or his migraine headaches and such examinations should be conducted. VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it forward all available service treatment records not already of record associated with the Veteran's service for incorporation into the record.

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for left eye vision loss and for migraine headaches.

3.  AFTER ALL THE ABOVE DEVELOPMENT IS COMPLETE, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of left eye vision loss. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  Whether the Veteran has a current left eye disability.

b.  Whether any identified left eye disability had its onset in service, is related to the Veteran's in-service complaints of left eye vision loss, and/or otherwise originated during service.  The examiner should comment on the Veteran's report of an inservice injury from running into a tree limb and getting a twig in his left eye.

c.  Whether any identified left eye disability was caused by the Veteran's service-connected disabilities.

d.  Whether any identified left eye disability was aggravated by the Veteran's service-connected disabilities.

Service connection is now in effect for coronary artery disease and status post myocardial infarction, thoracolumbar degenerative disc disease with scoliosis, left lower extremity radiculopathy, right lower extremity radiculopathy, tinnitus, posttraumatic stress disorder (PTSD), residuals of a cold injury to the right foot, and residuals of a cold injury to the left foot.

4.  AFTER ALL THE ABOVE DEVELOPMENT IS COMPLETE, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of a migraine headache disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  Whether the Veteran has a migraine headache disorder.

b.  Whether any identified migraine headache disorder is the result of service.  The examiner should comment on the Veteran's report of being injured during an explosion while in combat in the Republic of Vietnam.

c.  Whether any identified migraine headache disorder was caused by the Veteran's service-connected disabilities, including any medication taken for such disabilities.

d.  Whether any identified migraine headache disorder was aggravated by the Veteran's service-connected disabilities, including any medication taken for such disabilities.

Service connection is now in effect for coronary artery disease and status post myocardial infarction, thoracolumbar degenerative disc disease with scoliosis, left lower extremity radiculopathy, right lower extremity radiculopathy, tinnitus, PTSD, residuals of a cold injury to the right foot, and residuals of a cold injury to the left foot.

6.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. Seesel
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).







